DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 are pending and have been examined in this application. 
Claims 1-12 are original; claims 13-18 are withdrawn
Claims 1-18 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 04/05/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12) in the reply filed on 12/24/2021 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stegmann (U.S. Pat. Pub. No. 20080127881 A1).
	Regarding claim 1, Stegmann teaches an apparatus for mounting a pole, comprising: 	an inner portion (Stegmann; lower portion of 40) having a substantially cylindrical shape and including open first and second ends;  	an outer portion (Stegmann; upper portion of 41) having a substantially cylindrical shape with a diameter that is greater than a diameter of the inner portion and including open first and second ends; and  	a cap portion (Stegmann; S1 see annotated figure below) having first and second ends and having a substantially circular shape with an outer diameter that is substantially similar to the diameter of the outer portion and having a substantially circular aperture with a diameter that is substantially similar to a diameter of the open first end of the inner portion; and  	wherein the first end of the inner portion and the first end of the outer portion are connected to the second end of the cap portion.

    PNG
    media_image1.png
    498
    453
    media_image1.png
    Greyscale

Regarding claim 5, Stegmann teaches the outer portion further includes one or more holes (Stegmann; holes receiving 48) for insertion of one or more fasteners to selectably and securely engage the outer portion to a post.
Regarding claim 6, Stegmann teaches the apparatus capable of being used with the post that is a boat dock post.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3, 7-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stegmann (U.S. Pat. Pub. No. 20080127881 A1).
Regarding claim 7, Stegmann teaches an apparatus for mounting a pole, comprising:  	an inner portion (Stegmann; lower portion of 40) having a substantially cylindrical shape and including open first and second ends;  	an outer portion (Stegmann; upper portion of 40 at 41) with a diameter that is greater than a diameter of the inner portion and including open first and second ends; and  	a cap portion (Stegmann; S1 see annotated figure above) having first and second ends and having a substantially square shape with an outer diameter that is substantially similar to the diameter of the outer portion and having a substantially circular aperture with a diameter that is substantially similar to a diameter of the open first end of the inner portion; and  	wherein the first end of the inner portion and the first end of the outer portion are connected to the second end of the cap portion (Stegmann; see Fig. 3 for configuration). Stegmann does not explicitly teach the shape of the outer portion to be substantially square. 
 	The Examiner notes that it would have been an obvious matter of design choice to make the outer portion of the Stegmann’s invention having the substantially square In re Dailey et al., 149 USPQ 47.
Regarding claim 11, Stegmann teaches the outer portion further includes one or more holes (Stegmann; holes receiving 48) for insertion of one or more fasteners to selectably and securely engage the outer portion to a post.
Regarding claim 12, Stegmann teaches the apparatus capable of being used with the post that is a boat dock post.
Regarding claims 2, 3, 8 and 9, Stegmann teaches the open lower end of the inner portion and the open lower end of the outer portion. However, Stegmann does not explicitly teach the open lower ends of the inner and outer portion further includes a chamfer-shaped edge. The Examiner takes the official notice that providing the open ends of having the chamfer edge is old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Stegmann having the chamfer edge. The motivation would have been to facilitate the sliding movement of the objects while making the products cost effective. Therefore, it would have been obvious to modify Stegmann as specified in claims 2, 3, 8 and 9.




Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stegmann (U.S. Pat. Pub. No. 20080127881 A1) in view of Wyman (U.S. Pat. No. 3035802).
Regarding claims 4 and 10, Stegmann teaches the inner portion.
However, Stegmann does not explicitly teach the inner portion further includes one or more holes disposed below the outer portion for insertion of one or more fasteners to selectably and securely engage the inner portion to the pole.
Wyman teaches the outer portion (Wyman; 15) and inner portion (Wyman; 13) wherein the inner portion further includes one or more holes (Wyman; holes of 13 receiving 9) disposed below the outer portion for insertion of one or more fasteners to selectably and securely engage the inner portion to the pole.
Stegmann and Wyman are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Stegmann having the holes as disclosed by Wyman. The motivation would have been provide appropriate grip during the retention. Therefore, it would have been obvious to modify Stegmann as specified in claims 4 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631